Mr. Justice Waterman delivered the opinion of the Court. In what manner the notes evidencing the indebtedness of the firm of Morse, Mitchell & Williams were signed is immaterial if the notes were actually given for an obligation of the firm. Farwell v. Huston, 151 Ill. 239. That they represent partnership obligations, is undisputed. The fact, therefore, that persons not members of the firm also signed the notes, only makes them obligations of others as well as of the firm. We are not aware of any authority for the position of appellees, that when the individual names of a firm are signed to a note given for a firm debt, the holder can not, in insolvency proceedings, prove the same against the firm assets. On the contrary, where a note for a firm indebtedness is given in the name of only one of its members to a person who is ignorant of the existence of the firm, and consequently that the obligation is that of a firm, he may prove against the assets of the firm. Parsons on Partnership, 498, side paging. It is quite true, as appellees contend, that the legal effect of a contract is imported into the same as effectually as if written therein, and if, upon the face of these notes, it was declared that they were not an obligation of the firm, but only of the persons whose names are signed thereto, a question variant from that under 'consideration would be presented. The notes do not appear on their face not to be an obligation of the firm, while the evidence is undisputed that they are. Treating them as a firm obligation, is consistent with their face, and not repugnant to any implication of law derivable therefrom. The judgment of the County Court is reversed and the cause remanded, with directions to allow the claim of appellant against the insolvent estate of Morse, Mitchell & Williams.